t c memo united_states tax_court maria d lerma petitioner v commissioner of internal revenue respondent docket no filed date maria d lerma pro_se frank r hise for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and an addition_to_tax of dollar_figure pursuant to sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the deficiency and the addition_to_tax in dispute are in the amounts of dollar_figure and dollar_figure respectively the issues remaining for decision are whether petitioner is entitled to a nonbusiness_bad_debt deduction for and whether petitioner is liable for the addition_to_tax for failure_to_file timely her tax_return for that year findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in san antonio texas in petitioner left her job to return to school to seek her master's degree in nursing petitioner withdrew money from her retirement_plan in order to finance her education and to support her family while she attended school during petitioner was dating raul machuca machuca machuca was experiencing financial difficulties and petitioner attempted to assist him for example to prevent his car from being repossessed machuca transferred the title to the car to petitioner and petitioner using the car as collateral borrowed dollar_figure petitioner never drove or possessed the car when petitioner paid off the loan title to the car was transferred back to machuca machuca later gave petitioner a check for dollar_figure as partial payment for this and other assistance petitioner had given machuca petitioner was unable to cash the check because machuca's account lacked sufficient funds the relationship between petitioner and machuca deteriorated around this time in petitioner experienced financial difficulties she did not file her federal_income_tax return until date because she was unable to pay the taxes due on the return filed in petitioner claimed dollar_figure on schedule d capital_gains_and_losses and reconciliation of forms 1099-b as a nonbusiness_bad_debt deduction in an amended_return filed in date petitioner reclassified dollar_figure of the dollar_figure bad_debt as business_bad_debt no documentation or other evidence of the bad_debt exists opinion bad_debt expense sec_166 provides a deduction for any debt that becomes worthless within the taxable_year at trial petitioner conceded that there was no basis for classifying as a business_bad_debt any portion of the bad_debt deduction that she claimed a nonbusiness_bad_debt is considered a loss from the sale_or_exchange of a short-term capital_asset sec_166 only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor- creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs petitioner bears the burden of proving first that a bona_fide debt existed and second that it became worthless in rule a 77_tc_582 48_tc_165 in determining whether a debtor-creditor relationship represented by a bona_fide debt exists the court considers the facts and circumstances 54_tc_905 the test in making such a determination is whether the debtor is under an unconditional obligation to repay the creditor and whether the creditor intends to enforce repayment of the obligation id pincite sec_1_166-1 income_tax regs the objective indicia of a bona_fide debt include whether a note or other evidence_of_indebtedness existed and whether interest was charged see 18_tc_780 affd 205_f2d_353 2d cir also considered are the existence of security or collateral the demand for repayment records that may reflect the transaction as a loan and the borrower's solvency at the time of the loan see 407_f2d_1121 4th cir affg in part vacating in part and remanding tcmemo_1967_ 318_f2d_695 4th cir affg tcmemo_1962_194 318_f2d_611 9th cir 23_fsupp_130 in this case petitioner testified that she intended that the debt be repaid petitioner did not call machuca as a witness and did not present any reliable evidence of machuca's financial position in on the minimal evidence presented and in view of the personal relationship between petitioner and machuca we cannot conclude that there is a bona_fide enforceable obligation to repay see 549_f2d_1155 8th cir affg tcmemo_1975_319 92_tc_470 affd without published opinion 912_f2d_1466 5th cir as a result of petitioner's failure to prove the existence of a bona_fide debt we need not consider whether the loans became worthless in petitioner is not entitled to any deductions with respect to the advances she made to machuca therefore respondent's determination is sustained on this issue sec_6651 addition_to_tax sec_6651 provides for an addition_to_tax in the case of the failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner bears the burden of proving that respondent's determination on this issue is erroneous rule a 227_f2d_181 5th cir affg a memorandum opinion of this court dated date at trial petitioner testified that she did not timely file her federal_income_tax return because she lacked the money to pay the taxes owed petitioner's unfortunate personal and financial circumstances do not constitute reasonable_cause for failure_to_file a timely tax_return see 25_tc_1100 revd on other grounds 259_f2d_300 5th cir 21_tc_1012 affd 225_f2d_629 10th cir nelson v commissioner tcmemo_1974_239 sec_301_6651-1 proced admin regs therefore respondent's determination will be sustained decision will be entered for respondent in the amounts of the reduced deficiency and addition_to_tax
